Title: To Alexander Hamilton from James McHenry, 1 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 1st Apl. 1799
          
          Enclosed I transmit you a letter from Major Rivardi dated Niagara March the 4th and one from Ensign Andrew M Lusk dated Fredericksburg March 24th. the former of whom has been directed to correspond with you in future.
          I have the honor to be with the greatest respect Sir, your most Obd Hb St
          
            James McHenry
          
          Genl. A Hamilton
        